EXHIBIT 10.42

 

Multi-State Version- All Entities

 

KNIGHT CAPITAL GROUP, INC.

2010 EQUITY INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

 

Name of Grantee:    «First_Name» «Last_Name» Restricted Stock:    «Award» shares
of Class A Common Stock, $0.01 par value, of Knight Capital Group, Inc.
(“Shares”) Price on Date of Grant:    «Average» Grant Date:    «Grant_Date»

Dates Upon Which

Restrictions Lapse:

(subject to accelerated

lapse of restrictions as

set forth in Sections 3 and 4 of this Agreement)

  

«Vest_2013» Shares, on «Year_1»

 

 

«Vest_2014» Shares, on «Year_2»

 

 

«Vest_2015» Shares, on «Year_3»

 

*        *        *         *        *        *        *        *

 

This Restricted Stock Agreement, including Exhibit A (collectively, the
“Agreement”), is executed and delivered as of the Grant Date by and between
Knight Capital Group, Inc. (the “Company”) and the Grantee. The Grantee and the
Company hereby agree as follows:

 

1.   The Company, pursuant to the 2010 Equity Incentive Plan (the “Plan”), which
is incorporated herein by reference, and subject to the terms and conditions
thereof, hereby grants to the Grantee the above mentioned Shares of Restricted
Stock in exchange for a payment of $0.01 (the “Per Share Price”) which
represents payment of the par value of the Shares of Restricted Stock.

 

2.   For purposes of this Agreement, the “Restricted Period” means the period
from the Grant Date until the date on which the vesting restrictions applicable
to the Shares of Restricted Stock lapse. The Grantee may not sell, assign,
transfer, donate, pledge or otherwise dispose of Shares during the Restricted
Period. Each certificate representing Shares of Restricted Stock shall bear the
following legend:

 

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
UPON TRANSFER AND RIGHTS OF REPURCHASE AS SET FORTH IN AN AGREEMENT BETWEEN THE
COMPANY AND THE SHAREHOLDER, A COPY OF WHICH IS ON FILE WITH THE COMPANY.

 

The Grantee shall be entitled to have such legend removed from such certificate
when all restrictions with respect to the Shares of Restricted Stock covered
thereby have lapsed. Except as set forth in Section 3 or 4 of this Agreement or
otherwise provided for in Exhibit A, all restrictions imposed on Shares of
Restricted Stock shall lapse upon the expiration of the Restricted Period
applicable to such Shares (as indicated above).

 

3.  

Except as otherwise provided for in Grantee’s Offer Letter or Employment
Agreement, as applicable, with the Company or an Affiliate, if the Grantee’s
employment with, or provision of



--------------------------------------------------------------------------------

 

services to, the Company shall terminate for any reason other than such
Grantee’s death, Disability, or termination by the Company without Cause during
the Restricted Period, all Shares of Restricted Stock held by the Grantee still
subject to restrictions shall be forfeited upon such termination and the Per
Share Price paid with respect to such Shares of Restricted Stock shall be
refunded to the Grantee. In the event of the Grantee’s death, Disability, or
termination by the Company without Cause, the restrictions applicable to the
Shares of Restricted Stock shall lapse (subject to the forfeiture provisions of
the Plan and Exhibit A), and the Shares of Restricted Stock shall be deemed
fully vested in accordance with the terms of the Plan.

 

4.   In the event of a Change-In-Control (as defined in the Plan), the
restrictions applicable to the Shares of Restricted Stock shall lapse (subject
to the forfeiture provisions of the Plan and Exhibit A), and the Shares of
Restricted Stock shall be deemed fully vested in accordance with the terms of
the Plan.

 

5.   During the Restricted Period, the Grantee shall have the right to vote
Shares of Restricted Stock and to receive any dividends or distributions paid on
such Shares of Restricted Stock, which dividends or distributions shall be
subject to such restrictions as are deemed appropriate by the Committee.

 

6.   The Shares of Restricted Stock shall be appropriately adjusted to reflect
any stock dividend, stock split, combination or exchange of shares or other
change in capitalization with a similar substantive effect upon the Plan or the
Shares of Restricted Stock. The Committee shall have the power and sole
discretion to determine the nature and amount of the adjustment to be made, if
any. Any adjustment so made shall be final and binding.

 

7.   The Company shall withhold all applicable taxes required by law from all
amounts paid in respect of the Shares of Restricted Stock upon the vesting of,
or lapse of restrictions on, any or all of the Shares. The Grantee may satisfy
the withholding obligation by paying the amount of any taxes in cash or, with
the approval of the Committee, shares of stock may be deducted from the payment
to satisfy the obligation in full or in part. The amount of the withholding and
the number of shares to be deducted shall be determined by the Committee with
reference to the Fair Market Value of the stock when the withholding is required
to be made.

 

8.   The Grantee specifically acknowledges that the Shares of Restricted Stock
are subject to the provisions of Section 11.5 of the Plan, entitled “Recapture;
Adjustment of Awards,” which can cause the forfeiture of any gain realized upon
the vesting of the Shares of Restricted Stock and/or the cancellation or
adjustment of any grant of Shares of Restricted Stock.

 

9.   If the Grantee attempts to have any dispute that arises out of or relates
to this Agreement resolved in any manner that is not provided for by Sections
12.12 (entitled “Choice of Forum”) or 12.13 (entitled “Dispute Resolution”) of
the Plan, then (i) all outstanding Shares of Restricted Stock awarded to the
Grantee under this Agreement shall be forfeited, and (ii) any gain realized by
the Grantee from the Shares awarded under this Agreement shall be paid by the
Grantee to the Company upon notice from the Company.

 

10.   Except with the consent of the Committee, no Shares of Restricted Stock
shall be assignable or transferable except by will or by the laws of descent and
distribution while such Shares of Restricted Stock remain subject to
restrictions.

 

11.   Nothing herein shall obligate the Company or any Subsidiary or Affiliate
of the Company to continue the Grantee’s service for any particular period or on
any particular basis of compensation.

 

2



--------------------------------------------------------------------------------

12.   The obligation of the Company to deliver Shares of Restricted Stock under
this Agreement is specifically subject to all provisions of the Plan and all
applicable laws, rules, regulations and governmental and stockholder approvals.

 

13.   Any notice by the Grantee to the Company hereunder shall be in writing and
shall be deemed duly given only upon receipt thereof by the Company at its
principal offices. Any notice by the Company to the Grantee shall be in writing
and shall be deemed duly given if mailed to the Grantee at the address last
specified to the Company by the Grantee.

 

14.   The grant of Shares of Restricted Stock herein is not enforceable until
this Agreement has been signed by the Grantee and the Company. By executing this
Agreement, the Grantee shall be deemed to have accepted and consented to any
action taken under the Plan by the Committee, the Board or its delegates. In
addition, by executing this Agreement, the Grantee shall be deemed to have
accepted and consented to the restrictive covenants set forth in Exhibit A,
attached hereto and made a part hereof.

 

15.   No change or modification of this Agreement shall be valid unless it is in
writing and signed by the parties hereto.

 

16.   Except as otherwise provided in Exhibit A, the validity and construction
of this Agreement shall be governed by the laws of the State of Delaware,
without regard to the conflicts of law principles thereof.

 

16.   Any capitalized term, to the extent not defined herein, shall have the
same meaning as set forth in the Plan.

 

17.   This Agreement, together with the Plan, sets forth all of the promises,
agreements, conditions, understandings, warranties and representations between
the parties hereto regarding the Shares of Restricted Stock, and there are no
promises, agreements, conditions, understandings, warranties or representations,
oral or written, express or implied, between them regarding the Shares of
Restricted Stock other than as set forth herein or therein. This Agreement is
made under and subject to the provisions of the Plan, and all of the provisions
of the Plan are also provisions of this Agreement. If there is a difference or
conflict between the provisions of this Agreement and the provisions of the
Plan, the provisions of the Plan will govern.

 

By signing this Agreement, the Grantee accepts and agrees to all of the
foregoing terms and provisions and to all of the terms and provisions of the
Plan incorporated herein by reference and confirms that he/she has received a
copy of the Plan.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized representative and the Grantee has hereunto set his/her hand as
of the Grant Date.

 

KNIGHT CAPITAL GROUP, INC.

By:

 

 

  Thomas M. Joyce   Chairman and Chief Executive Officer

 

«First_Name» «Last_Name»

 

3



--------------------------------------------------------------------------------

EXHIBIT A—APPLICABLE RESTRICTIVE COVENANTS

 

In consideration for Grantee agreeing to the following restrictions, the Company
agrees to provide Grantee with the Shares of Restricted Stock pursuant to this
Agreement, as well as one or more of the following: initial or continued
employment with the Company; portions of the Company’s confidential, proprietary
and trade secret information; the ability to develop relationships with the
Company’s potential and existing suppliers, financing sources, customers and
employees; and specialized training in, and knowledge of, the business group the
Grantee is employed with.

 

(a) At all times during Grantee’s employment with the Company, and for the
applicable Protected Period (as defined below) following the termination of
Grantee’s employment by the Company for “Cause” (as defined in the Plan),
Grantee shall be bound by the Noncompete Obligation (defined below).

 

(b) In the event Grantee voluntarily terminates his/her employment for any
reason or where the Company terminates Grantee’s employment without Cause, the
Company may elect, in its sole and absolute discretion upon notice to Grantee,
to require that Grantee be bound by the Noncompete Obligation during the
applicable Protected Period and to provide Grantee with continuation of
Grantee’s salary in accordance with the Company’s standard payroll practice
during the Protected Period (the “Restrictive Covenant Benefit”). In the event
Grantee does not receive a salary from the Company, Grantee shall receive an
amount, as determined by the Company in its sole and absolute discretion, based
on Grantee’s corporate title with the Company or its Affiliates.

 

The receipt of the Restrictive Covenant Benefit is conditioned upon the
execution of a general waiver and release agreement in a form agreeable to the
Company that becomes effective and irrevocable no later than the earlier of
(x) eight weeks following the Grantee’s termination of employment and
(y) February 15 of the year following the year in which the Grantee’s
termination of employment occurs. In addition, if the payment of the Restrictive
Covenant Benefit is expected to continue beyond March 15 of the year following
the year in which the Grantee’s termination of employment occurs, the Company
will either pay such amounts to the Grantee prior to such March 15 or place the
portion of the Restrictive Covenant Benefit that would be paid after March 15
into an escrow account meeting such terms and conditions as are determined by
the Company prior to such March 15 and such amounts will be distributed from
that escrow account during the remainder of the Protected Period.

 

For the avoidance of doubt, the Grantee has no legally binding right to the
Restrictive Covenant Benefit unless and until the Company elects, in its sole
and absolute discretion, to require that Grantee be bound by the Noncompete
Obligation.

 

(c) In the event that Grantee voluntarily terminates employment with the Company
or the Company terminates Grantee’s employment without Cause, and the Company
does not elect to provide the Restrictive Covenant Benefit to Grantee under
Paragraph (b) above, Grantee shall not be bound by the Noncompete Obligation. If
Grantee voluntarily terminates employment with the Company or the Company
terminates Grantee’s employment without Cause and the Company elects to provide
the Restrictive Covenant Benefit for a period of less than the Protected Period,
Grantee shall be bound by the Noncompete Obligation only for the period that the
Company is paying, or that the Grantee is receiving, the Restrictive Covenant
Benefit.

 

(d) The Company may elect, in its sole and absolute discretion, to provide
notice to Grantee prior to a termination without Cause (instead of offering the
Restrictive Covenant Benefit under Paragraph (b) above), the amount of said
notice to be equal to the otherwise applicable Protected Period. During this
notice period, Grantee will remain an employee of the Company and will assist in
transitioning the

 

4



--------------------------------------------------------------------------------

business relationships with customers and other business contacts with which
Grantee has had material involvement as requested by the Company and as needed
to help the Company retain such business relationships. However, Grantee
acknowledges and agrees that the Company can remove Grantee from active service
during this notice period at its discretion but that doing so will not eliminate
Grantee’s duty to remain loyal to the Company while on the Company’s payroll and
to otherwise comply with the restrictions in this Agreement. The Company
reserves the right at its sole and absolute discretion to require Grantee not to
carry out Grantee’s duties or to carry out limited duties for the Company prior
to the termination date. During the notice period, the Company shall be under no
obligation to provide any work to, or vest any powers in, Grantee and Grantee
shall have no right to perform any services for the Company. During the notice
period, the Company shall be entitled at its sole and absolute discretion:
(i) to require Grantee not to attend Grantee’s place of work or any other
premises of the Company; and (ii) to require Grantee to work from Grantee’s
home. During the notice period, Grantee shall continue to receive Grantee’s
salary and all contractual benefits in the usual way and shall remain an
employee of the Company with all associated duties under the common law;
provided, however, that if the notice period is expected to continue beyond
March 15 of the year following the year in which the Company placed the Grantee
on notice, the Company will either pay such amounts to the Grantee prior to such
March 15 or place any salary that would be paid to the Grantee during the
remainder of the notice period into an escrow account meeting such terms and
conditions as are determined by the Company prior to such March 15 and such
amounts will be distributed from that escrow account during the remainder of the
notice period.

 

(e) Grantee further agrees that for one (1) year following the termination of
Grantee’s employment by either Grantee or the Company for any reason or no
reason, Grantee will not, without the prior written consent of the Company,
directly or indirectly (i) solicit, encourage, or induce any employee of the
Company to terminate his or her employment with the Company; or (ii) hire or
employ any person who is or was an employee or consultant of the Company.

 

(f) Grantee further agrees that for the Protected Period and thirty (30) days
thereafter, upon the termination of Grantee’s employment by either Grantee or
the Company for any reason or no reason, Grantee will not, without the prior
written consent of the Company, directly or indirectly: (i) solicit any
customer, supplier or vendor of the Company with which or with whom Grantee was
involved as part of Grantee’s job responsibilities during Grantee’s employment
with the Company (other than any such customer with which or with whom Grantee
conducted business prior to commencement of his/her employment with the Company)
or regarding which or whom Grantee learned Confidential Information during
Grantee’s employment with the Company to obtain a Conflicting Product or Service
from a Competing Business; or (ii) encourage or induce any customer, supplier or
vendor of the Company not to do business with the Company or to reduce the
amount of business it is doing or might do in the future with the Company or its
affiliated entities.

 

(g) Grantee further acknowledges and agrees that the protective covenants herein
are material and important terms of this Agreement, and Grantee further agrees
that should all or any part or application of Paragraphs (a), (b), (d), (e) or
(f) of this Exhibit A be held or found invalid or unenforceable for any reason
whatsoever by a court or arbitrator of competent jurisdiction in an action
between Grantee and the Company (despite, and after application of, any
applicable rights to reformation that could add or renew enforceability), or if
the Grantee breaches the obligations of this Exhibit A, the Company shall be
entitled to receive from Grantee a return of the Shares and Restrictive Covenant
Benefit (if applicable) and the Grantee shall forfeit any remaining portion of
the Restrictive Covenant Benefit that has not been paid or distributed to the
Grantee. If Grantee has sold, transferred, or otherwise disposed of the Shares,
the Company shall be entitled to receive from Grantee the profits (if any)
derived by Grantee by virtue of such sale, transfer, or other disposition.

 

(h) Grantee agrees not to engage in any unauthorized use or disclosure of the
Company’s Confidential Information, customer relationships, or specialized
training. Grantee agrees to use the Company’s

 

5



--------------------------------------------------------------------------------

Confidential Information and other benefits of Grantee’s employment to further
the business interests of the Company. Grantee agrees to preserve records on
current and prospective Company customers, suppliers, and other business
relationships that Grantee develops or helps to develop, and not use these
records in any way, directly or indirectly, to harm the Company’s business.
Grantee agrees not to use the Company’s Confidential Information or any document
or record concerning the business and affairs of the Company (“Company Record”)
for any purpose without the prior written authorization of an officer of the
Company, except that Grantee may use Confidential Information and Company
Records to perform Grantee’s duties. These restrictions on use or disclosure of
Confidential Information will only apply for three (3) years after the end of
Grantee’s employment where information that does not qualify as a trade secret
is concerned; however, the restrictions will continue apply to trade secret
information for as long as the information at issue remains qualified as a trade
secret.

 

(i) As used herein, the following terms shall have the meaning ascribed to them:

 

a. “Protected Period” shall mean:

  i. For Executive Vice Presidents and Senior Managing Directors: six
(6) months;

 ii. For Managing Directors: four (4) months;

iii. For Directors and Vice Presidents: three (3) months; and

iv. Below Vice President: eight (8) weeks.

 

b. “Noncompete Obligation” means that Grantee will not, directly or indirectly,
perform or provide services to a Competing Business (x) that are the same or
similar (or use the same or similar skills or knowledge) to those Grantee
performed for, or provided to, the Company or which serve the same or similar
function or purpose or (y) which are otherwise likely to result in the
disclosure of Confidential Information.

 

c. “Competing Business” means any person or entity engaged in the business of
providing a Conflicting Product or Service or Conflicting Intellectual Property
anywhere in the United States, Europe or Asia.

 

d. “Conflicting Product or Service or Conflicting Intellectual Property” means a
product, service and/or intellectual property (or related service) that is the
same or similar in function or purpose to a Company product, service or
intellectual property (or related service) sold, used, provided to, performed
for or employed by the Company, such that it would replace, modify or compete
with: (i) a product and/or service the Company provides to, or performs for, its
customers or is used, provided to or performed for Company internal purposes;
(ii) intellectual property (or related service) developed, used, provided to or
performed for the Company in its activities (including, but not limited to,
trading strategies, models, algorithms, trading hardware and software) or as
part of its IT design or infrastructure; or (iii) a product, service or
intellectual property (or related service) that is under development or planning
by the Company but not yet provided to or performed for customers or used,
provided to or performed for internal purposes and regarding which Grantee was
provided Confidential Information in the course of his/her employment.

 

e. “Confidential Information” refers to the Company’s trade secrets and any
other legally protectable information that is maintained as confidential by the
Company and that is not authorized for disclosure to the public.

 

(j) If a court or arbitrator finds a restriction herein to be unenforceable as
written, such court or arbitrator (for the jurisdiction covered by that court or
the matter before that arbitrator only) will revise the restriction so as to
make it enforceable to protect the Company’s legitimate business interests. If
one or more of the provisions of this Agreement are deemed void by law, then the
remaining provisions will continue in full force and effect.

 

6



--------------------------------------------------------------------------------

(k) Notwithstanding any provision of the Plan or this Agreement to the contrary,
the validity and construction of the provisions of this Exhibit A will be
governed by the laws of the State of New Jersey, without regard to the conflicts
of law principles thereof. The Grantee expressly agrees that the provisions of
the Plan, including, without limitation, the Choice of Forum and Dispute
Resolution provision therein, apply with full force and effect to this Exhibit
A.

 

(l) If Grantee is already subject to similar or stronger restrictive covenants
in Grantee’s employment agreement or offer letter, the restrictive covenants in
that agreement will control and supersede the provisions in this Agreement.

 

7